Citation Nr: 1602890	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  08-24 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for systemic arthritis, to include osteoarthritis of the right shoulder and left hip.

2.  Entitlement to service connection for a kidney disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967, and is the recipient of the Combat Infantryman Badge.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

When this case was last before the Board in March 2015, it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for removal of a left testicle has been raised by the record in the Veteran's November 2015 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

Although further delay is unfortunate, the Board finds that additional development is required prior to adjudication of the Veteran's claims.  By way of a September 2015 rating decision, the RO denied service connection for renal disease.  The Veteran was notified of the decision the same month, and in response submitted a notice of disagreement (NOD) in November 2015 indicating his intent to appeal the RO's decision.  However, the RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  As such, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In the March 2015 remand, the Board observed that this case was previously remanded in December 2010 and August 2013.  In those remands, the RO or the Appeals Management Center (AMC) was instructed to afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's claimed systemic arthritis, to include arthritis of the right shoulder and any other joints.  Following the initial remand, the Veteran underwent an examination by a physician's assistant, which was not in compliance with the remand instructions to obtain an examination from a physician.  Although an orthopedist performed a subsequent examination in October 2013, following a second remand, the Board was forced to remand the case again, because the examination was a shoulder examination rather than an assessment of the Veteran's claimed systemic arthritis.  On the heels of the Board's most recent March 2015 remand, which again provided clear instruction, the AMC erroneously obtained another shoulder examination, this time from a family practice physician.  

The Board finds the above-noted development has transcended from merely insufficient into the realm of absurd.  It is difficult to come up with a clearer way to articulate the development necessary to substantially comply with the Board's initial December 2010 remand instructions, than the directives previously provided in the Board's August 2013 and March 2015 remands.  However, the Veteran has yet to be afforded a proper systemic arthritis examination by a physician with sufficient experience to determine the nature and etiology of his claimed disabilities.  Therefore, the Board must again return this case to obtain compliance with the original December 2010 remand instructions.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Based on the foregoing inadequacies, the Board has determined a new VA medical examination is warranted. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should issue a Statement of the Case on the issue of entitlement to service connection for renal disease and inform the Veteran of the requirements to perfect an appeal with respect to this new issue.  If the Veteran perfects an appeal, the RO or the AMC should ensure that all indicated development is completed before the issue is certified for appellate consideration.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  When all indicated record development has been completed, the RO or the AMC should afford the Veteran a VA systemic arthritis examination by a physician with sufficient expertise, to determine the nature and etiology of the Veteran's claimed systemic arthritis, to include arthritis of the shoulder, hip and any other joints.  All pertinent evidence of record must be made available to and reviewed by the examiner.   

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's systemic arthritis: 

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected residuals of a GSW; or

c) was permanently worsened by his service-connected residuals of a GSW.

The examiner must provide a complete rationale for all proffered opinions.  

If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any additional development deemed necessary.

5.  After completion of the above, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






